
	
		I
		111th CONGRESS
		1st Session
		H. R. 2358
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mrs. Davis of
			 California (for herself, Mr.
			 Bilirakis, Mrs. Capps, and
			 Mr. Wittman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  coverage under the Medicaid Program for freestanding birth center
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Birth Center Reimbursement
			 Act.
		2.Coverage under
			 Medicaid for freestanding birth center services
			(a)In
			 generalSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d) is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraph (28) as paragraph (29);
					(B)in paragraph (27),
			 by striking at the end and; and
					(C)by inserting after
			 paragraph (27) the following new paragraph:
						
							(28)freestanding birth center services (as
				defined in subsection (l)(3)(A)) and other ambulatory services that are offered
				by a freestanding birth center (as defined in subsection (l)(3)(B)) and that
				are otherwise included in the plan; and
							;
				and
					(2)in
			 subsection (l), by adding at the end the following new paragraph:
					
						(3)(A)The term
				freestanding birth center services means services furnished to an
				individual at a freestanding birth center (as defined in subparagraph (B)),
				including by a licensed birth attendant (as defined in subparagraph (C)) at
				such center.
							(B)The term freestanding birth
				center means a health facility—
								(i)that is not a hospital; and
								(ii)where childbirth is planned to occur
				away from the pregnant woman’s residence.
								(C)The term licensed birth
				attendant means an individual who is licensed or registered by the State
				involved to provide health care at childbirth and who provides such care within
				the scope of practice under which the individual is legally authorized to
				perform such care under State law (or the State regulatory mechanism provided
				by State law), regardless of whether the individual is under the supervision
				of, or associated with, a physician or other health care provider. Nothing in
				this subparagraph shall be construed as changing State law requirements
				applicable to a licensed birth
				attendant.
							.
				(b)Conforming
			 amendmentSection 1902(a)(10)(A) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)) is amended by striking and (21) and
			 inserting , (21), and (28).
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect 90 days after the date of the enactment of
			 this Act and shall apply to services furnished on or after such date.
				(2)Exception if
			 state legislation requiredIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirement imposed by the amendments made by this section, the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet this additional
			 requirement before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. For purposes of the previous
			 sentence, in the case of a State that has a 2-year legislative session, each
			 year of such session shall be deemed to be a separate regular session of the
			 State legislature.
				
